*475ORDER
The Director of the Office of Lawyers Professional Responsibility filed a petition with this Court alleging that the respondent Norman K. Gurstel had committed professional misconduct warranting public discipline. In the petition, the Director alleges that respondent failed to maintain proper books, records and procedures with regard to his trust account; commingled business and client funds in the trust account; negligently misapplied funds from certain clients to the benefit of other clients; falsely certified to this court on his annual attorney registration forms for 1991 and 1992 that he was maintaining the required books and records; and, with regard to a collection matter which had been entrusted to him, misrepresented certain facts to other counsel, thus delaying settlement of the matter.
Along with the petition, the Director filed the parties’ stipulation for discipline. In the stipulation, the respondent waived all of his procedural rights to hearings as provided in Rule 10(a), Rule 9 and Rule 14 of the Rules on Lawyers Professional Responsibility. Respondent also waived his right to interpose an answer and unconditionally admitted all of the allegations of the petition. Respondent joined with the Director in recommending that appropriate discipline pursuant to Rule 15, Rules on Lawyers Professional Responsibility, is a public reprimand and unsupervised probation for a period of 2 years. Respondent further agreed to the imposition and payment of $750 in costs pursuant to Rule 24, Rules on Lawyers Professional Responsibility.
The Court, having considered all of the facts and circumstances surrounding this matter, the petition of the Director, and the stipulation of the parties, NOW ORDERS:
1.That the respondent, Norman K. Gurstel hereby is publicly reprimanded and placed on unsupervised probation for a period of 2 years, pursuant to Rule 15 of the Rules on Lawyers Professional Responsibility.
2. That respondent’s probation shall be subject to the following conditions:
a. respondent shall commit no further misconduct and shall cooperate with the Director’s Office in its efforts to monitor respondent’s compliance with the terms of this probation.
b. respondent shall maintain books and records concerning his law office income and expenses and funds held by him on behalf of clients in compliance with Rule 1.15, Minnesota Rules of Professional Conduct, and Lawyers Professional Responsibility Board Opinion No. 9. Respondent shall make such books and records available to the Director upon request. In addition, respondent shall provide copies of each month’s trust account reconciliation to the Director upon completion.
3. That the respondent shall pay to the Director the sum of $750 in costs and disbursements pursuant to Rule 24, Rules on Lawyers Professional Responsibility.